                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. ______________

MICHAEL ANTHONY JOHNSON, JR.

       Plaintiff,

v.

MICRO-MOM SCOOTERS, LLC

      Defendant.
______________________________________________________________________________

                     DEFENDANT’S NOTICE OF REMOVAL
______________________________________________________________________________

       Defendant, Micro-Mom Scooters, LLC (“Micro-Mom”), by and through its attorneys,

Treece Alfrey Musat P.C., removes to Federal Court a matter now pending before the Colorado

District Court, Douglas County (the “State Court Action”) based on this Court’s diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) and its removal jurisdiction by virtue of 28

U.S.C. § 1446(a) and (b), as diversity jurisdiction exists between the parties and the amount in

controversy exceeds $75,000. As grounds for this removal, Defendant Micro-Mom states as

follows:

                                   REMOVAL IS TIMELY

       1.      As of the filing of this Notice of Removal, Micro-Mom had been named as the

Defendant in the State Court Action, Case No. 2020CV30722, filed in the District Court of Douglas

County, Colorado, styled Michael Anthony Johnson, Jr. v. Micro-Mom Scooters, LLC. A copy of

the Original Complaint and Jury Demand filed in the State Court Action is included herewith as

Exhibit A.

                                               1
       2.      Plaintiff’s Original Complaint was filed on September 11, 2020, and Micro-Mom

was first served with Plaintiff’s Complaint on September 24, 2020. Therefore, this case is being

remove within thirty (30) days of service pursuant to 28 U.S.C. 1446(b)(1) and is timely. This

Notice of Removal is also being filed less than one year after the State Court Action was

commenced, and is also therefore timely pursuant to 28 U.S.C. § 1446(c)(1).

                                    BASIS FOR REMOVAL

       3.      Removal is proper based upon diversity of citizenship under 28 U.S.C. §§ 1332(a),

1441(a) and 1446.

A.     There is Complete Diversity

       4.      In his Original Complaint, Plaintiff Michael Anthony (“Bo”) Johnson, Jr.

acknowledges that he is a resident of the State of Colorado. [Exhibit A, ¶ 2].

       5.      Both at the time the lawsuit was originally filed, and at the time of removal,

Defendant Micro-Mom was a Michigan limited liability company. [Id., ¶ 3]. Micro-Mom does

not have any members of its limited liability company who are residents or citizens of the State

of Colorado, nor does Micro-Mom maintain any offices in the State of Colorado. Complete

diversity therefore exists between the parties hereto.

B.     The Amount in Controversy Exceeds $75,000.00

       6.      Where, as here, a complaint does not contain a controlling ad damnum clause, the

removing defendant must allege by a “preponderance of the evidence” that “the amount in

controversy may exceed $75,000.” McPhail v. Deere & Co., 529 F.3d 947, 953 (10th Cir. 2008).

Such a showing is satisfied where the removing defendant’s Notice of Removal presents

jurisdictional facts supporting the “assertion that this case may involve more than $75,000.” Id.


                                                 2
at 955. A Civil Cover Sheet filed with the Complaint may also serve as an “other paper”

pursuant to 28 U.S.C. § 1446(b)(3) which may trigger removal jurisdiction. See Paros Prop.

LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272-73 (10th Cir. 2016).

        7.      Here, Plaintiff’s Complaint alleges the following specific items of bodily injury as

a result of this incident:

        (a)     laceration of right internal jugular vein;

        (b)     laceration of right ear;

        (c)     laceration of forehead;

        (d)     laceration of muscle, fascia, and tendon at neck level;

        (e)     physical and mental pain and suffering, past and future;

        (f)     loss of life enjoyment and impairment of quality of life, past and future;

        (g)     permanent physical impairments;

        (h)     loss of earnings and earning capacity, past and future; and

        (i)     medical, hospital, therapy and related expenses, past and future.

Ex. A, p. 2, ¶ 7.

        8.      Although Defendant denies that it can be held legally liable for any of Plaintiff’s

injuries, damages, and losses as a result of this incident, the physical injuries suffered by Plaintiff

as claimed in this matter are more likely than not to result in damages claimed above the

$75,000.000 jurisdictional threshold for diversity jurisdiction.

        9.      Plaintiff also filed a Civil Cover Sheet in the State Court Action stating that

Plaintiff is seeking a monetary judgment against Defendant in excess of $100,000.00. Ex. B

hereto. Additionally, Plaintiff filed a Notice to Elect Exclusion from C.R.C.P. 16.1 Simplified


                                                   3
Procedure on the basis that the amount sought is in excess of $100,000.00. Ex. C hereto.

       10.     Based on the information which is presently available to Defendant, the amount in

controversy appears to exceed the jurisdictional threshold of $75,000 pursuant to 28 U.S.C. §

1332(a). Because diversity of citizenship exists between the parties, this Court properly has

diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

                                   OTHER REQUIREMENTS

       11.     Pursuant to 28 U.S.C. § 1446(a), Defendant will supplement this filing by

submitting copies of all process, pleadings, and orders filed in the State Court Action. Pursuant

to D.C.COLO.LCivR 81.1(b), Defendant will also file a copy of the civil docket sheet showing

all pleadings filed to date in the State Court Action.

       12.     In accordance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being concurrently filed with the District Court of Douglas County in the State Court Action.

       13.     There is complete diversity of citizenship between the parties, the amount in

controversy is satisfied, and removal of this matter is timely. Therefore, Defendant Micro-Mom

prays that the Court proceed with this action pursuant to the jurisdiction conferred on the Court

under 28 U.S.C. §§ 1332, 1441 and 1446.

       Respectfully submitted this 23rd day of October, 2020.

                                                 s/ Jeremy L. Swift
                                               Jeremy L. Swift
                                               TREECE ALFREY MUSAT P.C.
                                               633 17th Street, Suite 2200
                                               Denver, Colorado 80202
                                               Phone: (303) 292-2700
                                               Fax: (303) 295-0414
                                               jswift@tamlegal.com
                                               Attorney for Defendant
                                               Micro-Mom Scooters, LLC

                                                  4
                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 23rd day of October, 2020 a true and correct copy
of the foregoing DEFENDANT’S NOTICE OF REMOVAL was electronically filed with the
Court using the CM/ECF system, and served on the following via Colorado Courts E-Filing and
First-Class United States Mail, postage prepaid, as follows:

Michael J. Thomson, Esq.
Purvis Gray Thompson, LLP
4410 Arapahoe Avenue, Suite 200
Boulder, Colorado 80303
Attorney for Plaintiff

And on the following via electronic filing in the District Court for the County of Douglas,
Colorado, Case No. 2020CV30722:

Hon. David John Stevens
District Court, Douglas County, Colorado
4000 Justice Way, Suite 2009
Castle Rock, Colorado 80109

                                             Original signature on file

                                             /s/ Jeremy Swift
                                             ______________________________




                                                5
